Reasons for Allowance
Claims 1-3 is/are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter: 
“…3)  determining an optimal valve operation strategy at the current stage k by establishing an optimized objective function as follows,

    PNG
    media_image1.png
    580
    584
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    263
    587
    media_image2.png
    Greyscale

(Claims 2-3 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 10,242,414 B2 to Scolnicov et al. discloses an efficient method for localizing leaks in water supply pipe networks based on valve operations and online water metering, wherein, existing valves in a district metering area DMA (= “a flow monitoring zone FMZ”) are decomposed into two sub-areas by closing valves following an optimal strategy, and the sub-area containing leaks is identified from online water balance analysis based on smart demand meters, thereby reducing the area containing leaks; the strategy of combining valve operations with water balance analysis is repeatedly implemented to gradually reduce the leaking area until no valve operation is capable of farther reducing the leaking area; wherein, the method further comprises all the recited steps, except for the allowable subject matter.


    PNG
    media_image3.png
    1010
    680
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    821
    689
    media_image4.png
    Greyscale

Depending on a size of the FMZ/DMA, the closing/opening of the water valves may need to be performed hundreds or thousands of times, which may be extremely labor intensive, and, if done 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 16, 2022